Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-4.l FIRST HORIZON ASSET SECURITIES INC. Depositor FIRST HORIZON HOME LOANS Master Servicer and THE BANK OF NEW YORK Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 FIRST HORIZON MORTGAGE PASS-THROUGH TRUST 2007-4 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-4 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 7 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES 44 SECTION 2.1 Conveyance of Mortgage Loans 44 SECTION 2.2 Acceptance by Trustee of the Mortgage Loans 48 SECTION 2.3 Representations and Warranties of the Master Servicer; Covenants of the Seller 50 SECTION 2.4 Representations and Warranties of the Depositor as to the Mortgage Loans 52 SECTION 2.5 Delivery of Opinion of Counsel in Connection with Substitutions 53 SECTION 2.6 Execution and Delivery of Certificates 53 SECTION 2.7 REMIC Matters 54 SECTION 2.8 Covenants of the Master Servicer 58 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 58 SECTION 3.1 Master Servicer to Service Mortgage Loans 58 SECTION 3.2 Subservicing; Enforcement of the Obligations of Servicers 59 SECTION 3.3 Rights of the Depositor and the Trustee in Respect of the Master Servicer 60 SECTION 3.4 Trustee to Act as Master Servicer 60 SECTION 3.5 Collection of Mortgage Loan Payments; Certificate Account; Distribution Account 61 SECTION 3.6 Collection of Taxes, Assessments and Similar Items; Escrow Accounts 64 SECTION 3.7 Access to Certain Documentation and Information Regarding the Mortgage Loans 65 SECTION 3.8 Permitted Withdrawals from the Certificate Account and Distribution Account 65 SECTION 3.9 Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies 67 SECTION 3.10 Enforcement of Due-on-Sale Clauses; Assumption Agreements 69 SECTION 3.11 Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans 70 SECTION 3.12 Trustee to Cooperate; Release of Mortgage Files 73 SECTION 3.13 Documents Records and Funds in Possession of Master Servicer to be Held for the Trustee 73 SECTION 3.14 Master Servicing Compensation 74 SECTION 3.15 Access to Certain Documentation 74 SECTION 3.16 Annual Statement as to Compliance 75 SECTION 3.17 Errors and Omissions Insurance; Fidelity Bonds 75 ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER 75 SECTION 4.1 Advances 75 SECTION 4.2 Priorities of Distribution 76 SECTION 4.3 Method of Distribution 85 SECTION 4.4 Allocation of Losses 86 i SECTION 4.5 Reserved 89 SECTION 4.6 Monthly Statements to Certificateholders 89 SECTION 4.7 Reserve Fund 91 SECTION 4.8 Separate Interest Trust 93 SECTION 4.9 Determination of Pass-Through Rates for LIBOR Certificates 93 SECTION 4.10 Grantor Trust Administration 95 SECTION 4.11 Distributions on the Exchangeable Certificates 96 ARTICLE V THE CERTIFICATES 97 SECTION 5.1 The Certificates 97 SECTION 5.2 Certificate Register; Registration of Transfer and Exchange of Certificates 98 SECTION 5.3 Mutilated, Destroyed, Lost or Stolen Certificates 105 SECTION 5.4 Persons Deemed Owners 105 SECTION 5.5 Access to List of Certificateholders Names and Addresses 105 SECTION 5.6 Maintenance of Office or Agency 106 SECTION 5.7 Transfer of Exchangeable REMIC Certificates and Exchangeable Certificates 106 SECTION 5.8 Exchanges of Exchangeable REMIC Certificates and Exchangeable Certificates 106 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER 108 SECTION 6.1 Respective Liabilities of the Depositor and the Master Servicer 108 SECTION 6.2 Merger or Consolidation of the Depositor or the Master Servicer 108 SECTION 6.3 Limitation on Liability of the Depositor, the Master Servicer and Others 108 SECTION 6.4 Limitation on Resignation of Master Servicer 109 ARTICLE VII DEFAULT 109 SECTION 7.1 Events of Default 109 SECTION 7.2 Trustee to Act; Appointment of Successor 112 SECTION 7.3 Notification to Certificateholders 113 ARTICLE VIII CONCERNING THE TRUSTEE 114 SECTION 8.1 Duties of Trustee 114 SECTION 8.2 Certain Matters Affecting the Trustee 116 SECTION 8.3 Trustee Not Liable for Certificates or Mortgage Loans 117 SECTION 8.4 Trustee May Own Certificates 118 SECTION 8.5 Trustees Fees and Expenses 118 SECTION 8.6 Eligibility Requirements for Trustee 118 SECTION 8.7 Resignation and Removal of Trustee 119 SECTION 8.8 Successor Trustee 120 SECTION 8.9 Merger or Consolidation of Trustee 120 SECTION 8.10 Appointment of Co-Trustee or Separate Trustee 121 SECTION 8.11 Tax Matters 122 ARTICLE IX TERMINATION 124 SECTION 9.1 Termination upon Liquidation or Purchase of all Mortgage Loans 124 SECTION 9.2 Final Distribution on the Certificates 125 SECTION 9.3 Additional Termination Requirements 126 ii ARTICLE X EXCHANGE ACT REPORTING 127 SECTION 10.1 Filing Obligations 127 SECTION 10.2 Form 10-D Filings 127 SECTION 10.3 Form 8-K Filings 128 SECTION 10.4 Form 10-K Filings 128 SECTION 10.5 Sarbanes-Oxley Certification 129 SECTION 10.6 Form 15 Filing 130 SECTION 10.7 Report on Assessment of Compliance and Attestation 130 SECTION 10.8 Use of Subservicers and Subcontractors 131 SECTION 10.9 Amendments 132 ARTICLE XI MISCELLANEOUS PROVISIONS 132 SECTION 11.1 Amendment 132 SECTION 11.2 Recordation of Agreement; Counterparts 134 SECTION 11.3 Governing Law 134 SECTION 11.4 Intention of Parties 135 SECTION 11.5 Notices 135 SECTION 11.6 Severability of Provisions 136 SECTION 11.7 Assignment 136 SECTION 11.8 Limitation on Rights of Certificateholders 136 SECTION 11.9 Inspection and Audit Rights 137 SECTION 11.10 Certificates Nonassessable and Fully Paid 137 SECTION 11.11 Limitations on Actions; No Proceedings 138 SECTION 11.12 Acknowledgment of Seller 138 SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II: Representations and Warranties of the Master Servicer S-II-1 Schedule III: Form of Monthly Master Servicer Report S-III-1 EXHIBITS Exhibit A-1: Form of Senior Certificate A-1-1 Exhibit A-2: Form of Senior Certificate/Class I-A-PO Certificate A-2-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of Residual Certificate C-1 Exhibit D: Form of Reverse of Certificates D-1 Exhibit E: Form of Initial Certification E-1 Exhibit F: Form of Delay Delivery Certification F-1 Exhibit G: Form of Subsequent Certification of Custodian G-1 Exhibit H: Transfer Affidavit H-1 Exhibit I: Form of Transferor Certificate I-1 Exhibit J: Form of Investment Letter [Non-Rule 144A] J-1 Exhibit K: Form of Rule 144A Letter K-1 Exhibit L: Request for Release (for Trustee) L-1 Exhibit M: Request for Release (Mortgage Loan) M-1 iii Exhibit N-1: Form of Annual Certification (Subservicer) N-1-1 Exhibit N-2: Form of Annual Certification (Trustee) N-2-1 Exhibit O: Form of Servicing Criteria to be Addressed in Assessment of Compliance O-1 Exhibit P: List of Item 1119 Parties P-1 Exhibit Q: Form of Sarbanes-Oxley Certification Q-1 Exhibit R: Principal Balance Schedules R-1 Exhibit S: Available Combinations S-1 iv THIS POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007, among FIRST HORIZON ASSET SECURITIES INC., a Delaware corporation, as depositor (the Depositor), FIRST HORIZON HOME LOANS, a division of First Tennessee Bank National Association, as master servicer (the Master Servicer), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the Trustee). WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. The Trust Fund for federal income tax purposes will consist of three separate REMICs, each having assets as provided herein. The Certificates will represent the entire beneficial ownership interest in the Trust Fund. The Regular Certificates will represent regular interests in the Upper REMIC. The Class I-A-R Certificates will represent the residual interests in the Lower REMIC, Middle REMIC and Upper REMIC, as described in Section 2.7. The latest possible maturity date for federal income tax purposes of each REMIC regular interest created hereby will be the Latest Possible Maturity Date. The following table sets forth characteristics of the Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Certificate of each Class of Certificates may be issued in a different amount and, in addition, one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): [Remainder of Page Intentionally Left Blank] 1 Initial Class Integral Final Certificate Pass- Multiples in Scheduled Balance / Through Minimum Excess Distribution Class Designation Notional Amount Rate Denominations Minimum Date Class I-A-1 $ 22,522,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-2 $ 673,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-3 $ 31,558,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-4 $ 4,704,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-5 $ 62,422,000.00 5.5000 % $ 25,000 $ 1,000 August 2037 Class I-A-6 $ 33,163,000.00 5.6500 % $ 25,000 $ 1,000 August 2037 Class I-A-7 $ 24,424,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-8 $ 23,685,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-9 $ 6,262,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-10 $ 98,321,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-11 $ 10,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A12 $ 10,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-13 $ 2,856,000.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-14 $ 7,136,341.00 6.0000 % $ 500,000 $ 1,000 August 2037 Class I-A-15 $ 3,894,900.00 6.0000 % $ 25,000 $ 1,000 August 2037 Class I-A-16 $ 98,321,000.00 5.9200 % $ 25,000 $ 1,000 August 2037 Class I-A-17 $ 98,321,000.00 0.0800 % $ 500,000 $ 1,000 August 2037 Class I-A-PO $ 1,073,137.00 N/A $ 25,000 $ 1,000 August 2037 Class I-A-R $ 100.00 6.0000 % $ 100 N/A August 2037 Class II-A-1 $ 18,958,000.00 5.5000 % $ 25,000 $ 1,000 August 2022 Class II-A-2 $ 1,449,000.00 5.5000 % $ 25,000 $ 1,000 August 2022 $ 5,363,000.00 5.9696 % Class B-1 $ 100,000 $ 1,000 August 2037 $ 1,903,000.00 5.9696 % Class B-2 $ 100,000 $ 1,000 August 2037 $ 1,038,000.00 5.9696 % Class B-3 $ 100,000 $ 1,000 August 2037 $ 692,000.00 5.9696 % Class B-4 $ 100,000 $ 1,000 August 2037 $ 519,000.00 5.9696 % Class B-5 $ 100,000 $ 1,000 August 2037 Class B-6 $ 519,759.86 5.9696 % $ 100,000 $ 1,000 August 2037 (1) The actual final payment on the Certificates could occur earlier or later than the Final Scheduled Distribution Date. (2) The Class I-A-4, Class I-A-13 and Class I-A-14 Certificates will each consist of individual payment components, as described in this Preliminary Statement. (3) The Class I-A-16 and Class I-A-17 Certificates are exchangeable for the Class I-A-10 Certificates in the combination identified in Exhibit S to this Agreement. (4) If the Class I-A-16 and Class I-A-17 Certificates are exchanged for the Class I-A-10 Certificates on or prior to the Distribution Date in June 2012, the Class I-A-10 Certificates will have the benefit of the Corridor Contract initially assigned to the Class I-A-16 Certificates. If such an exchange occurs, as of the first Distribution Date thereafter, the holders of the Class I-A-10 Certificates will receive the per annum initial annual 2 Pass-Through Rate of 6.00% plus interest payments payable from the Corridor Contract, to the extent that LIBOR is greater than 5.40% . In addition, for any Distribution Date on or prior to the Distribution Date in June 2012, interest will accrue on the Class I-A-10 Certificates at a per annum rate equal to (i) LIBOR plus (ii) 0.60%, subject to a maximum and minimum rate of 6.00% per annum. For any Distribution Date on or prior to the Distribution Date in June 2012, any interest payments on the Class I-A-10 Certificates in excess of the maximum Pass-Through Rate of 6.00% per annum will be payable solely from the Corridor Contract. For any Distribution Date after the Distribution Date in June 2012, interest will accrue on the Class I-A-10 Certificates at a per annum rate equal to 6.00% per annum. There will be no extra interest payments from the Corridor Contract after the Distribution Date in June 2012. (5) The Class I-A-14 Certificates are Notional Amount Certificates and will accrue interest during each Interest Accrual Period on a Notional Amount. The Notional Amount of the Class I-A-14(1) Component for any Distribution Date will equal 8.33333333% multiplied by the Class Certificate Balance of the Class I-A-5 Certificates for such Distribution Date and the Notional Amount of the Class I-A-14(2) Component for any Distribution Date will equal 5.83333333% multiplied by the Class Certificate Balance of the Class I-A-6 Certificates for such Distribution Date. (6) On the first Distribution Date, the holders of the Class I-A-16 Certificates will receive the per annum initial annual Pass-Through Rate of 5.92% plus interest payments payable from the Corridor Contract, to the extent that LIBOR is greater than 5.40% . For any Distribution Date after the first Distribution Date, interest will accrue on the Class I-A-16 Certificates at a per annum rate equal to (i) LIBOR plus (ii) 0.60%, subject to a maximum rate of 6.00% per annum and a minimum rate of 0.60% per annum.
